Citation Nr: 0606495	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  05-01 549	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The claims file reveals service in the United States Army 
Reserves from January to May 1991, August 1991 to February 
1992, and December 1995 to August 1996.  According to the 
appellant, she retired from the Reserves in July 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  The appellant 
testified at a video conference hearing before a member of 
the Board in October 2005.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the claims file reveals that although there are 
service dates provided, the record reveals additional periods 
of active and inactive duty for training, the official dates 
of which are not on file.  Additionally, although there was 
testimony during the appellant's October 2005 video 
conference hearing that the appellant received outpatient 
treatment from VA in October 2005, this treatment evidence is 
not on file.  The appellant also testified at the hearing 
that she was to be scheduled for magnetic resonance imaging 
(MRI) of the left knee; no recent MRI is of record.  

The service medical records indicate that in April 1998, the 
appellant fell to the ground while exiting a vehicle while on 
inactive duty for training.  After an initial medical 
evaluation by the service, the appellant was transported to a 
private emergency facility by army medics.  The private 
medical records noted that the appellant twisted her left 
knee while getting out of a truck.  The diagnosis was knee 
strain.  Service records show that the appellant continued to 
complain of left knee pain in June 1998.  VA medical records 
at that time reported that the appellant complained of left 
knee pain, swelling, and stiffness since jumping from a truck 
while on reserve duty.  Crepitus of the left knee, with 
slight fluid and stiff femoral patellar were found on 
examination, with a negative drawer sign and full range of 
motion.  The diagnosis was femoral-patellar syndrome.  
Service records indicate that in June 1999, while on active 
duty for training, the appellant fell on her left arm and 
left leg while on the obstacle course.  The diagnosis was 
soft tissue injury to the left thigh.

The VA examination conducted in November 2003 indicated that 
the appellant reported that she fell and hit her left knee 
while in service.  She stated that since her military 
service, she has continued to have pain in her left knee.  
The diagnosis was chondromalacia of the left patella with 
mild patellar tendonitis.  The examiner noted that "this 
chondromalacia of the patella is normal, since it does 
normally occur without any evidence of injury."  The 
examiner further stated that this is not due to or aggravated 
by service.  However, the examiner did not provide a 
rationale for this opinion.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO must ask the appellant to provide 
as much information as possible about her 
military service, to include dates of 
service, units served with, and locations at 
which the service was performed.  The RO must 
then make every attempt to obtain 
verification of the appellant's periods of 
reserve service that have not been verified, 
to include verification of all periods of the 
appellant's active duty, inactive duty, 
active duty for training and inactive duty 
for training, from the National Personnel 
Records Center in St. Louis, Missouri or 
through other official channels, as 
necessary.  Any records or information 
obtained must be made part of the claims 
folder.  The search effort must be documented 
in the claims folder and if any such effort 
produces negative results, documentation to 
that effect must be placed in the claims 
file. 

2.  The RO must request that the appellant 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and non-VA, who have treated her since 
service for her left knee disability, 
especially any records after July 2004.  
After securing the necessary authorization, 
the RO must attempt to obtain copies of any 
pertinent treatment records identified by the 
appellant that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
appellant, it must inform the appellant of 
this and provide her an opportunity to submit 
copies of the outstanding medical records.

3.  Thereafter, the RO must schedule the 
appellant for a VA examination by an examiner 
with appropriate expertise to determine the 
current nature and etiology of any current 
left knee disability.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
All appropriate tests and studies must be 
conducted and all clinical findings must be 
reported in detail.  Based on a review of all 
medical documentation and history on file, 
including the July 2004 treatment report, the 
examiner must provide an opinion as to 
whether any current left knee disability 
found is related to any period of the 
appellant's military service, to include the 
left knee injury in April 1998.  All 
examination findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached must be set forth in a 
typewritten report.

4.  The RO must notify the appellant that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the appellant does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above developments have been 
completed, the RO must then readjudicate the 
appellant's claim for service connection for 
a left knee disability, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the appellant and 
her representative must be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

